Citation Nr: 1543276	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-41 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for residuals of stroke secondary to sleep apnea and/or a psychiatric disorder. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In August 2015, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board notes that the RO is currently processing an appeal via the electronic claims file (VBMS) for the initial rating assigned for the Veteran's service-connected psychiatric disorder.  In August 2015, the RO notified the Veteran of his right to review by a Decision Review Officer or via the traditional appeals process.  Additional lay evidence was also submitted in conjunction with that claim.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement (NOD) via a letter to the Veteran.  As such, no action will be taken by the Board at this time, and the issue presently before the RO will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for residuals of stroke secondary to sleep apnea and/or a psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence shows that the Veteran's migraine headaches had their onset in service. 


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for migraine headaches, and all other matters on appeal are remanded for further development.  In light of the full grant for migraine headaches, which is the only issue decided herein, no discussion of VA's duties to notify and assist is necessary.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's treatment records reflect current diagnoses of migraine headaches during the appeal period.  See, e.g., December 2012 Bridgeport Hospital treatment record; March 2013 UCONN Emergency Department discharge summary.  

The Veteran reported that he did not have any history of migraine headaches prior to service, and he testified that he began experiencing migraines in service after he was severely beaten while traveling to aviation school.  See March 2014 Decision Review Officer (DRO) hearing transcript; see also August 2013 statement.  He reported that his migraines were precipitated by dreams and stressful events, and that he first received treatment from the Hampton VA Medical Center within a year of separating from service.  Id.  The Veteran stated that he continued to experience migraines since service, and that they occurred roughly three times a week.  Id.  

The Veteran is competent to report symptoms of headaches because they are capable of lay observation.  See Layno, 6 Vet. App. at 470.  The Veteran has submitted several lay statements from longtime friends who have reported that the Veteran suffered headaches for many years, and that he had told them his headaches began after he was beaten in Tennessee while traveling from basic training to aviation school.  See, e.g., March 2015 statement from Reverend F.L.; July 2013 statement from G.M.  September 2013 and March 2014 letters from the Veteran's Vet Center readjustment counseling therapist, L.R., also note that the Veteran continues to experience chronic debilitating headaches.

While the Veteran's VA treatment records from the late 1970's do not appear to be available, he was able to locate some of his VA treatment records from the early 1980's.  These treatment notes from the Hampton VA Medical Center reflect that the Veteran was treated for severe headaches and was provided a brain scan.  See November 1983, December 1983, and March 1984 VA treatment records.  The Board finds the Veteran to be credible in his report of experiencing migraines since service, especially in light of the contemporaneous VA treatment records from the early 1980's which are entirely consistent with his lay testimony.

In short, the Veteran's private treatments reflect current diagnoses of migraine headaches, and he has competently and credibly reported that these headaches had their onset in service.  The Veteran has submitted several credible lay statements in support of his testimony, and he has also submitted copies of VA treatment records dated from the early 1980's that he was able to locate, and which document that he was treated for severe headaches shortly after service.  Given that the competent and credible evidence of record supports the Veteran's claim, and given the nature of the condition at issue, for which the symptoms are within the realm of personal observation, a medical nexus opinion is unnecessary.  The Board finds that service connection is warranted for migraine headaches. 
    

ORDER

Service connection for migraine headaches is granted. 


REMAND

The Veteran has asserted that he has a current diagnosis of sleep apnea and that this condition is related to service.  He has also reported that he continues to experience residuals from a stroke, and he claims that these stroke residuals were caused by his sleep apnea or potentially by his other service-connected disabilities (i.e. psychiatric disorder and/or migraine headaches), as the stroke occurred after he was unable to sleep for four consecutive nights.  See, e.g., March 2014 DRO hearing transcript.  

The Veteran has not undergone a VA examination to address his claimed sleep apnea and stroke residuals, and the Board finds that such examination is necessary in this case under McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  The examiner should first determine whether there are any stroke residuals present that are not already encompassed by the Veteran's service-connected psychiatric disorder and migraine headaches.  The examiner should also determine whether the Veteran has a diagnosis of sleep apnea that represents a separate condition from his service-connected psychiatric disorder.  If sleep apnea is diagnosed as a discrete condition, then the examiner should provide a medical opinion as to whether it is at least as likely as not that this condition had its onset in service or is otherwise related to service.  The examiner must also provide an opinion as to whether any current stroke residuals are at least as likely as not related to service, and whether they are at least as likely as not to have been caused by or aggravated by his psychiatric disorder (service-connected), migraine headaches (service-connected), or sleep apnea (if diagnosed and found to be related to service).  

The Veteran should be afforded an additional opportunity to submit statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of any sleep symptoms during his active service and any ongoing sleep symptoms since that time.  The Veteran should also be provided an opportunity to submit any outstanding, private medical records relating to sleep apnea and/or stroke residuals, and the Veteran's VA treatment records should be updated.  

The Veteran's TDIU claim is inextricably intertwined with the other claims currently on appeal.  The appropriate remedy where a claim is inextricably intertwined with other claims on appeal is to remand the claim pending the adjudication of the intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any sleep symptoms during his active service, and any ongoing sleep symptoms since his active service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his sleep apnea and stroke residuals.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's sleep apnea and stroke residuals.  The claims file should be made available to the examiner for review in conjunction with the examination, and all findings should be reported in detail. 

First, the examiner is asked to determine: 

(a) Whether the Veteran has a current diagnosis of sleep apnea that is separate from the symptoms related to his service-connected psychiatric disorder; and 

(b) Whether there are any stroke residuals present that are not already encompassed by the Veteran's service-connected psychiatric disorder and migraine headaches.   

Regarding (a), if the examiner concludes that the Veteran has a diagnosis of sleep apnea that is separate from the symptoms related to his service-connected psychiatric disorder, then the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea had its onset in service or is otherwise related to service.  

If the Veteran submits any lay evidence regarding sleep symptoms during and/or since service, the examiner should also address that evidence. 

Regarding (b), if the examiner concludes that there are any stroke residuals present that are not already encompassed by the Veteran's service-connected psychiatric disorder and migraine headaches, then the examiner should also provide opinions as to each of the following:  
 
(i) Is it at least as likely as not that the stroke residuals are related to service?

(ii) Is it at least as likely as not that the stroke residuals were caused by the Veteran's psychiatric disorder (currently service-connected), migraine headaches (currently service-connected), or sleep apnea (if diagnosed and found to be related to service), or by any combination of these disabilities? 

(iii) Is it at least as likely as not that the stroke residuals were aggravated by the Veteran's psychiatric disorder (currently service-connected), migraine headaches (currently service-connected), or sleep apnea (if diagnosed and found to be related to service), or by any combination of these disabilities? 

An explanation should be provided to support every opinion expressed. 

5.  After the above actions have been completed, as well as any other development deemed appropriate, adjudicate the issue of entitlement to a TDIU.  Readjudicate the remaining issues on appeal, and if any benefit sought remains denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


